DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The information disclosure statement submitted on April 17, 2021 has been considered by the examiner and made of record in the application file.
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  Please replace “Identifying” with “identifying” on line 2 of claims 7 and 14.  Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,911,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,911,590.
Please see the following table for the claim 1 analysis (and similarly applied to claims 8 and 15):
17/165,839
10,911,590
Claim Interpretation
1. A method, comprising: identifying a plurality of mobile stations operating inside a 
vehicle in motion, where each mobile station, of the plurality of mobile stations, is subject to a first restriction associated with the motion of the vehicle; 

detecting a call associated with a mobile station of the plurality of mobile stations; 








identifying 

that a user is driving the  vehicle and that the mobile  station is the user's mobile station; identifying remaining mobile stations, of the plurality of  mobile stations, as passenger mobile stations; and                                 
changing the passenger mobile stations to a second restriction that is different than the first restriction based on the identification of the user's mobile station.
1. A method, comprising: identifying a plurality of mobile stations operating inside a vehicle in motion, where each mobile station, of the plurality of mobile stations, is subject to a first restriction associated with the motion of the vehicle; 

detecting a call associated with a mobile station of the plurality of mobile stations; 
providing a prompt message comprising one or more options to the mobile station, the one or more options indicating a status of a user of the mobile station with respect to the vehicle; receiving a user selected option from the one or more of the options; 


identifying, based on the response and information identified about the user, 
that the user is driving the 
vehicle and that the mobile station is a driver mobile station; identifying remaining mobile stations, of the plurality of mobile stations, as passenger mobile stations; and 

changing the passenger mobile stations to a second restriction that is different than the first restriction based on the identification of the driver mobile station.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 10,911,590.  More specifically, the only main difference is that 10,911,590 has the extra features/limitations of "providing a prompt message comprising one or more options to the mobile station, the one or more options indicating a status of a user of the mobile station with respect to the vehicle; receiving a user selected option from the one or more of the options” and that the identifying is “based on the response and information identified about the user”.


	Claims 2-3, 9-10, 16-17 of the present application read on 10,911,590.
	Claims 4-7, 11-14, and 18-20 of the present application read on 10,911,590 of the independent claims (the features of "providing a prompt message comprising one or more options to the mobile station, the one or more options indicating a status of a user of the mobile station with respect to the vehicle; receiving a user selected option from the one or more of the options” and that the identifying is “based on the response and information identified about the user”.)
Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  More specifically, Kuo and Czaja disclose various aspects and features of applicant’s claimed invention but fail to teach identifying a plurality of mobile stations operating inside a vehicle in motion, where each mobile station, of the plurality of mobile stations, is subject to a first restriction associated with the motion of the vehicle and changing the passenger mobile stations to a second restriction that is different than the first restriction based on the identification of the user's mobile station in combination with the other claim elements/features.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 23, 2022